SUPPLEMENT DATED MARCH 23, 2015 to PROSPECTUS DATED MAY 1, 2014 FOR PRIME VARIABLE UNIVERSAL LIFE INSURANCE PROSPECTUS DATED APRIL 29, 2011 FOR PRIME SURVIVORSHIP VARIABLE UNIVERSAL LIFE INSURANCE ISSUED BY DELAWARE LIFE INSURANCE COMPANY OF NEW YORK DELAWARE LIFE NY VARIABLE ACCOUNT D This supplement contains information regarding changes to investment options that are available under your Policy. Effective April 30, 2015, the names of the following investment options will change: Current Name New Name MFS® Bond Portfolio MFS® Corporate Bond Portfolio MFS® Research Bond Series MFS® Total Return Bond Series THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. Prime, Prime Surv (NY)3/2015
